DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Haller et al. (US Patent No. 5,974,608). 
Regarding Claim 20: Haller discloses a cushioned separator for use by a person (see Figs. 1- 3 of Haller showing a mattress which is cushioned and separates a user from the ground), comprising: an air-tight padding member (Figs. 1-3 of Haller showing a mattress) comprising: an envelope forming an air-tight enclosure (air-impervious flexible material of Haller forming sheets 11 and 12 which are sealed together to form a body chamber 13, air chambers 14, 16 and a pillow chamber 17; Col. 1, lines 54-67 of Haller) .  
 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent No. 4,736,477) in view of Kearse et al. (US Patent Application Publication No. 2015/0164237); hereinafter referred to as Kearse.
Regarding Claim 1, Moore discloses: a cushioned knee separator (pillow 1 of Moore) for use by a person for placing between person's legs when sleeping in a side sleeping position (Fig. 2 and Abstract of Moore), comprising: […][a] padding member “The construction of both pillows 1 and 27 may be accomplished by covering a medium density foam core with a suitable plastic or cloth covering”) […] comprising a first [region] (left side 2 of Moore – Fig. 1) […] a second [region] (right side 4 of Moore – Fig. 1) […] and a […] [third region] (central section between left and right sides of Moore – Fig. 1) connecting the first bladder to the second bladder (Fig. 1 of Moore); filling material filling the enclosure (Col. 3, lines 46-48 of Moore – “The construction of both pillows 1 and 27 may be accomplished by covering a medium density foam core with a suitable plastic or cloth covering”); […] wherein the cushioned knee separator is adapted to maintain a distance between the person's legs thereby avoiding contacts between the person's knees when the person is sleeping in a side sleeping position (Abstract of Moore – “A pillow (1) which may be placed between the knees (22, 26) of a leg (20), so as to prevent chafing between the knees when a person is required to recline on their side for a long period of time.”)
Moore does not disclose: the envelope forming an air-tight enclosure, first and second bladders, a conduit fluidly connecting the first and second bladder, and a valve mounted to the envelope for controllably disrupting air tightness within the enclosure, whereby upon opening the valve the filling material expands to distend the envelope.
However, Kearse teaches: A cushion assembly (10 – Kearse Fig. 1-4) comprising an air-tight padding member (Para [0050] of Kearse – “The self-inflating bladder 14 may include, for example, a non-porous material that is impervious to air (e.g., rubber, plastics, fiber and fabric reinforced materials)”) comprising: an envelope forming an air-tight (Para [0050] of Kearse – “The self-inflating bladder 14 may include, for example, a non-porous material that is impervious to air (e.g., rubber, plastics, fiber and fabric reinforced materials)”) enclosure; filling material filling the enclosure (cushioning media 44 and para [0057] of Kearse – “Referring to FIGS. 3 and 4, the cavity 38 may be filled with cushioning media 44. The cushioning media 44 may include, for example, one or more pieces of foam.”); and a valve (12 of Kearse – Figs. 1-4) mounted to the envelope for controllably disrupting air tightness within the enclosure (Para [0059] of Kearse – ”a user may be permitted to selectively open and close the valve 12 in order to adjust the spatial volume of the cavity”), whereby upon opening the valve the filling material expands to distend the envelope (Para [0058] of Kearse – “when the external force, F, is removed (see, e.g., FIG. 4B), and the valve 12 is arranged in at least a partially open orientation, the one or more pieces of foam 44 contained within the cavity 38 of the self-inflating bladder 14 is/are permitted to spatially deform and "spring" back from the crushed orientation to an expanded orientation; as the one or more pieces of foam 44 expand, the one or more pieces of foam 44 push apart the inner surfaces 16, 20 of the self-inflating bladder 14, thereby increasing the spatial volume defining the cavity 38, and, as a result, air (see, e.g., arrows, X') is drawn into the cavity 38 by way of the valve 12 from surrounding atmosphere, A, thereby conducting an automatic or self-inflation of the cavity 38.”)
One having ordinary skill in the art at the time the invention was filed would have found it obvious to form the cushioned knee separator of Moore with an airtight padding member as taught by Kearse for the purpose of enabling adjustment of the firmness of the cushioned knee separator (Para [0059] of Kearse – “a user may be permitted to selectively open and close the valve 12 in order to adjust the spatial volume of the cavity 38, and, as a result, the firmness of the self-inflating bladder”) and for enabling arrangement of the separator into a compact state for storage (Para [0059] of Kearse – “the self-inflating bladder assembly 10 may be arranged in a compact state for storage when the self-inflating bladder assembly 10 is not in use”). 
Note #1: Forming the knee separator of Moore with an inflatable bladder member as taught by Kearse would result in the knee separator comprising two 
Regarding Claim 2, Moore in view of Kearse make obvious the separator of claim 1, further comprising a securing member for securing the cushioned knee separator to one of the person's legs (left strap 14 and right strap 17 of Moore – Fig. 2).  
Regarding Claim 3, Moore in view of Kearse make obvious the separator of claim 2, further comprising a cover, wherein the cover is for enclosing the padding member and wherein the securing member is secured to the cover (Col. 3, lines 46-48 of Moore – “The construction of both pillows 1 and 27 may be accomplished by covering a medium density foam core with a suitable plastic or cloth covering” and Figs. 1-3 of Moore which shows the straps coupled to the exterior surfaces of the cushion)
Regarding Claim 4, Moore in view of Kearse make obvious the separator of claim 3, wherein the securing member comprises: a first securing band attached to the cover at a first position for securing the cushioned knee separator to a portion of the leg above the knee, and a second securing band attached to the cover at a second position distant from the first position for securing the cushioned knee separator to a portion of the leg under the knee (straps 14 and 17 – Fig. 2 of Moore). 
Regarding Claim 5, Moore in view of Kearse make obvious the separator of claim 4, wherein the first position is about the first bladder and the second position is about the second bladder (Fig. 2 of Moore and note #1). 
Regarding Claim 6, Moore in view of Kearse make obvious the separator of claim 1, wherein the first bladder has a first thickness, the second bladder has a second thickness and the conduit has a third thickness, and wherein the third thickness is smaller than the first thickness and the second thickness (annotated copy of Fig. 1 of Moore which includes labels t1, t2, and t3 which is smaller than t1 and t2).  

    PNG
    media_image1.png
    364
    514
    media_image1.png
    Greyscale

Annotated Fig. 1 of Moore

Regarding Claim 7, Moore in view of Kearse make obvious the separator of claim 1, wherein the envelope further comprises a pair of opposite surfaces (outer surfaces 18 and 22 of Kearse – Figs. 3 and 4), wherein each of the surfaces is adapted to face respective one of the person's legs (Kearse as applied to Moore; Note #2); and an internal longitudinal membrane enclosed in the enclosure that is attached to the opposite surfaces and that limits relative movement of the opposite surfaces from each other (opposing internal rib members 40 – Figs. 1 and 3 of Kearse).  
One having ordinary skill in the art at the time the invention was filed would find it obvious to include ribs as taught by Kearse in the invention of Moore for the purpose of increasing structural integrity of the self-inflating bladder (Para [0056] of Kearse).
Note # 2: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so In re Hutchinson, 69 USPQ 138.
Regarding Claim 8, Moore in view of Kearse make obvious the separator of claim 7, wherein the internal longitudinal membrane comprises a first membrane portion enclosed in the first bladder and a second portion enclosed in the second bladder (see Figs. 1 and 3 of Kearse which show the ribs running through the body of the pillow). Applying the teachings of Kearse to Moore would result in at least a first and second membrane portion in each of the first and second bladders respectively.  
Regarding Claim 9, Moore in view of Kearse make obvious the separator of claim 7, wherein the envelope comprises a side wall, and wherein the internal longitudinal membrane comprises two extremities with at least one of the extremities being distant from the side wall (annotated copy of Fig 3 of Kearse).  

    PNG
    media_image2.png
    233
    562
    media_image2.png
    Greyscale

Annotated Fig. 3 of Kearse

Regarding Claim 10, Moore in view of Kearse make obvious the separator of claim 9, wherein the side wall has a thickness and the internal longitudinal membrane has a height in a same direction as the thickness of the side wall, wherein the height of 
Regarding Claims 12 and 13: Moore discloses a cushioned knee separator (pillow 1 of Moore) for use by a person for placing between person's legs when sleeping in a side sleeping position (Fig. 2 and Abstract of Moore), comprising: […][a] padding member comprising: an envelope (Col. 3, lines 46-48 of Moore – “The construction of both pillows 1 and 27 may be accomplished by covering a medium density foam core with a suitable plastic or cloth covering”) […] forming [an] enclosure comprising a first [region], a second [region] and a [third region] […] connecting the first [region] to the second [region], wherein the envelope comprises a pair of opposite surfaces (outer surfaces of Moore – Figs. 1 and 2), wherein each of the surfaces is adapted to face a respective one of the person's legs (Fig. 2 of Moore); […] wherein the cushioned knee separator is adapted to maintain a distance between the person's legs thereby avoiding contacts between the person's knees when the person is sleeping in a side sleeping position (Fig. 2 of Moore).  
Moore does not disclose the envelope forming an air-tight enclosure, first and second bladders, a conduit fluidly connecting the first and second bladder, an internal longitudinal membrane enclosed in the enclosure that is attached to the opposite surfaces of the envelope and that is limiting relative movement of the opposite surfaces from each other; and a valve mounted to the envelope for controllably disrupting air tightness within the enclosure.
However, Kearse teaches: A cushion assembly (10 – Kearse Fig. 1-4) comprising an air-tight padding member (Para [0050] of Kearse – “The self-inflating bladder 14 may include, for example, a non-porous material that is impervious to air (e.g., rubber, plastics, fiber and fabric reinforced materials)”) comprising: an envelope forming an air-tight (Para [0050] of Kearse – “The self-inflating bladder 14 may include, for example, a non-porous material that is impervious to air (e.g., rubber, plastics, fiber and fabric reinforced materials)”) enclosure; filling material filling the enclosure (cushioning media 44 and para [0057] of Kearse – “Referring to FIGS. 3 and 4, the cavity 38 may be filled with cushioning media 44. The cushioning media 44 may include, for example, one or more pieces of foam.”); an internal longitudinal membrane enclosed in the enclosure that is attached to the opposite surfaces and that limits relative movement of the opposite surfaces from each other (opposing internal rib members 40 – Figs. 1 and 3 of Kearse) and a valve (12 of Kearse – Figs. 1-4) mounted to the envelope for controllably disrupting air tightness within the enclosure (Para [0059] of Kearse – ”a user may be permitted to selectively open and close the valve 12 in order to adjust the spatial volume of the cavity”), whereby upon opening the valve the filling material expands to distend the envelope (Para [0058] of Kearse – “when the external force, F, is removed (see, e.g., FIG. 4B), and the valve 12 is arranged in at least a partially open orientation, the one or more pieces of foam 44 contained within the cavity 38 of the self-inflating bladder 14 is/are permitted to spatially deform and "spring" back from the crushed orientation to an expanded orientation; as the one or more pieces of foam 44 expand, the one or more pieces of foam 44 push apart the inner surfaces 16, 20 of the self-inflating bladder 14, thereby increasing the spatial volume defining the cavity 38, and, as a result, air (see, e.g., arrows, X') is drawn into the cavity 38 by way of the valve 12 from surrounding atmosphere, A, thereby conducting an automatic or self-inflation of the cavity 38.”)
One having ordinary skill in the art at the time the invention was filed would have found it obvious to form the cushioned knee separator of Moore with an airtight padding member as taught by Kearse for the purpose of enabling adjustment of the firmness of the cushioned knee separator (Para [0059] of Kearse – “a user may be permitted to selectively open and close the valve 12 in order to adjust the spatial volume of the cavity 38, and, as a result, the firmness of the self-inflating bladder”) and for enabling arrangement of the separator into a compact state for storage (Para [0059] of Kearse – “the self-inflating bladder assembly 10 may be arranged in a compact state for storage when the self-inflating bladder assembly 10 is not in use”). See Note #1.
One having ordinary skill in the art at the time the invention was filed would find it obvious to include ribs as taught by Kearse in the invention of Moore as modified by Kearse for the purpose of increasing structural integrity of the self-inflating bladder (Para [0056] of Kearse).
Note # 2: It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  And is therefore not given any patentable weight in the claims.  In re Hutchinson, 69 USPQ 138.
Regarding Claim 14, Moore in view of Kearse make obvious the separator of claim 12, further comprising a securing member for securing the cushioned knee separator to one of the person's legs (left strap 14 and right strap 17 of Moore – Fig. 2).  
Regarding Claim 15, Moore in view of Kearse make obvious the separator of claim 14, further comprising a cover, wherein the cover is for enclosing the padding member and wherein the securing member is secured to the cover (Col. 3, lines 46-48 of Moore – “The construction of both pillows 1 and 27 may be accomplished by covering a medium density foam core with a suitable plastic or cloth covering” and Figs. 1-3 of Moore which shows the straps coupled to the exterior surfaces of the cushion)
Regarding Claim 16, Moore in view of Kearse make obvious the separator of claim 15, wherein the securing member comprises: a first securing band attached to the cover at a first position for securing the cushioned knee separator to a portion of the leg above the knee, and a second securing band attached to the cover at a second position 
Regarding Claim 17, Moore in view of Kearse make obvious the separator of claim 12, wherein the first bladder has a first thickness, the second bladder has a second thickness and the conduit has a third thickness, and wherein the third thickness is smaller than the first thickness and the second thickness (annotated copy of Fig. 1 of Moore which includes labels t1, t2, and t3 which is smaller than t1 and t2).    

    PNG
    media_image1.png
    364
    514
    media_image1.png
    Greyscale

Annotated Fig. 1 of Moore

Regarding Claim 18, Moore in view of Kearse make obvious the separator of claim 12, wherein the internal longitudinal membrane comprises a first membrane portion enclosed in the first bladder and a second portion enclosed in the second bladder (see Figs. 1 and 3 of Kearse which show the ribs running through the body of   
Regarding Claim 19, Moore in view of Kearse make obvious the separator of claim 12, wherein the envelope comprises a side wall, and wherein the internal longitudinal membrane comprises two extremities with one of the extremities being distant from the side wall (annotated copy of Fig 3 of Kearse).  

    PNG
    media_image2.png
    233
    562
    media_image2.png
    Greyscale

Annotated Fig. 3 of Kearse

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US Patent No. 4,736,477) in view of Kearse et al. (US Patent Application Publication No. 2015/0164237); hereinafter referred to as Kearse, further in view of Stolpmann (US Patent Application Publication No. 2002/0116766).
Regarding Claim 11, Moore in view of Kearse make obvious the separator of claim 1, wherein the filling material comprises auto-expanding […] foam (Para [0058] of Kearse).  
Kearse does not explicitly disclose that the auto-expanding foam is reticulated. 
However, Stolpmann teaches auto-expanding reticulated foam used in a self-inflating mattress (Para [0030] of Stolpmann).
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize reticulated foam in the combined invention of Moore in view of Kearse since the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). See MPEP 2144.04.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication No. 2013/0019409 to Blazar et al. is cited for teaching a comfort customizable pillow comprising a self-inflating inner core. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L BAILEY whose telephone number is (571)272-8476. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/A.L.B/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673